Citation Nr: 0909735	
Decision Date: 03/16/09    Archive Date: 03/26/09	

DOCKET NO.  04-25 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for duodenal ulcer. 

2.  Entitlement to service connection for esophageal 
disability, claimed as secondary to duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty for approximately 
60 days from December 1944 to February 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied both 
claims.  The Veteran requested and was properly notified of a 
hearing date, but thereafter failed to appear.  There is no 
further hearing request or motion for a new hearing on file.  

This case was initially before the Board in August 2007, at 
which time it was remanded for correction of a procedural 
defect; proper Veterans Claims Assistance Act (VCAA) notice 
with the specificity requirements of Kent v. Nicholson, 
20 Vet. App. 1 (2006).  On remand, Kent compliant VCAA notice 
was provided the Veteran in September 2007.  All development 
requested on remand is complete, and the case is now ready 
for appellate review.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The Veteran's earlier claims for service connection for 
duodenal ulcer were denied in final unappealed rating 
decisions issued by the RO in January 1946, and more recently 
in June 2001.  

3.  Other than cumulative argument, no competent medical 
evidence or opinion of any kind has been submitted or 
received which in anyway shows or suggests that the Veteran's 
preexisting duodenal ulcer was permanently increased in 
severity beyond ordinary progress during his approximate 
60 days of active military service.  

4.  Because duodenal ulcer is not service connected, service 
connection for an esophageal disability or stricture 
secondary to such ulcer is not warranted, even if esophageal 
disability was caused or aggravated by duodenal ulcer.  


CONCLUSIONS OF LAW

1.  Evidence received in support of the Veteran's application 
to reopen a claim for service connection for duodenal ulcer 
is not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 
5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a), 
3.303, 3.304, 3.306, 3.307, 3.309 (2008).  

2.  Disability of the esophagus was not incurred or 
aggravated in active military service, and is not secondary 
to other service-connected disability.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claims.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The Veteran was provided formal VCAA notice in July 2003, 
prior to the issuance of the rating decision now on appeal 
from September 2003.  While this notice did not comply with 
the specificity requirements for Kent it did notify the 
Veteran of the evidence necessary to substantiate claims, 
evidence he was responsible to submit, evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  Following Board remand, the 
Veteran was provided Kent compliant VCAA notice in September 
2007 which clearly explained the basis of prior final denials 
and specified the type of evidence necessary to reopen and 
substantiate his claim for service connection for duodenal 
ulcer.  The duty to notify has been satisfied.  The Veteran 
has also demonstrated an actual knowledge of the necessary 
evidence in his written statements.  During the lengthy 
pendency of this appeal, all known available evidence has 
been collected.  The service treatment records and early 
private and VA treatment records were already on file.  More 
recent records of the Veteran's private and VA treatment have 
been collected, including additional records collected during 
the most recent remand.  There is no evidence on file 
suggesting or any argument from the Veteran indicating that 
there remains any outstanding relevant evidence which has not 
been collected for review.  VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
gastric or duodenal ulcer, which is shown to have become 
manifest to a compensable degree within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles, existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Manifestation of 
symptoms of chronic disease from the date of enlistment, or 
so close thereto that the disease could not have originated 
in so short a period will establish preservice existence 
thereof.  38 C.F.R. § 3.303(c).  

Every veteran shall be taken to have been in sound condition 
when examined and enrolled for service, except as to defects 
or disorders noted at the time of examination, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.310(b).  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, when there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  However, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all of 
the evidence of record.  38 U.S.C.A. § 1153; 
38 C.F.R. §§ 3.306, 3.310(b).  

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008); see Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected condition, will be service connected.  
This is referred to as secondary service connection.  
38 C.F.R. § 3.310(a).  The Board notes that 38 C.F.R. § 3.310 
was amended on September 7, 2006.  See 71 Fed. Reg. 52,744 
(Sept. 7, 2006).  As the amendment is restrictive, it is to 
be applied prospectively and it is not for application in the 
present claim.

Analysis:  As noted, the Veteran had approximately 60 days 
total of active military service from December 1944 to 
February 1945.  His initial claim for service connection for 
duodenal ulcer was denied by the RO in January 1946.  The 
Veteran was advised of this denial and his appellate rights 
and he did not appeal and this decision became final.  

The evidence and argument on file at the time of this 1946 
decision included the service treatment records.  These 
records reveal that on 21 December 1944, the Veteran was 
examined for admission to service and there was no noted 
gastrointestinal or ulcer disorder at this time.  The Veteran 
did not report any preexisting disorder at this time.  Six 
days after this enlistment examination, the Veteran was 
admitted to military facilities for treatment of what was 
soon identified by examination and X-ray study as ulcer of 
the duodenum.  According to the Veteran's own statements as 
recorded in the service treatment records, "he has had 
recurrent attacks of epigastric pain for past 10 years 
treated by diet and medication and proved by X-ray and by his 
civilian physician."  Notably, in a December 27, 1944 medical 
history report, the Veteran stated that he had been under 
medical care of L.M.D. who had diagnosed "peptic" ulcer by 
fluoroscope the previous summer and who had placed the 
Veteran on ulcer regime with relief.  The symptoms in service 
were considered typical of peptic ulcer, and service X-rays 
revealed definite deformity of the duodenal bulb.  Records 
also reveal that the Veteran was immediately provided 
treatment with relief.  It is noteworthy that these records 
clearly reveal that after only six days of basic training, 
the Veteran was hospitalized for his preexisting ulcer and he 
remained in treatment until separated, never returning to his 
unit for training at any time until separation.  Records note 
that the Veteran had been on a diet until entering service, 
but had been symptomatic in his few days of service "relieved 
by meals."  It was further noted that the ache occurred about 
1 to 1 1/2 hours "before meals and is relieved by milk.  Also 
relieved by food."  Symptoms during hospitalization included 
epigastric distress and nausea, but there were no more 
serious symptoms such as passage of blood.  

A Board of Medical Survey (what is now called a Medical 
Evaluation Board) was conducted for the Veteran and issued a 
formal determination that the Veteran's ulcer of the duodenum 
existed prior to enlistment, was not incurred in line of 
duty, was not aggravated during service, and which 
recommended he be discharged from service because of 
unfitness due to ulcer.  The Veteran was informed of the 
Board of Medical Survey's findings and "does not desire to 
submit a statement in rebuttal."  

The Veteran submitted his original claim for VA disability 
compensation in October 1945 in which he specifically 
indicated that he had stomach trouble which "began in Jan. 
1945."  In January 1946, the RO denied the Veteran's claim on 
the basis that his duodenal ulcer was clearly and 
unmistakably shown to have preexisted service and to have not 
been aggravated during his short period of service.  The 
Veteran was informed and did not appeal, and that decision 
became final.  

The Veteran next filed an application to reopen a claim for 
service connection for duodenal ulcer in November 2000 in 
which he wrote "I developed an ulcer while on active duty. . 
. ."  This claim was denied by the RO again in June 2001, 
this time on the basis that the Veteran had failed to submit 
new and material evidence sufficient to reopen the claim.  
The Veteran was notified of this decision and his appellate 
rights and he did not appeal and this decision also became 
final.  

In May 2003, the Veteran again applied to reopen a claim for 
service connection for duodenal ulcer, and also for an 
esophagus disability secondary to ulcer.  Aside from 
statements of argument, the only evidence submitted and 
received during the pendency of this appeal are current VA 
and private treatment records for a variety of conditions 
including records showing that the Veteran underwent a 
partial gastrectomy in May 1960, some 15 years after he was 
separated from service.  Additionally, current medical 
records show that the Veteran carries diagnoses of chronic 
gastroesophageal reflux disease, gastritis compatible with 
past partial gastrectomy with Billroth II anastomosis, and 
dysphagia secondary to distal esophageal 
restricture/Schatzki's ring.  While all of this evidence is 
new in the sense that it was not previously physically of 
record, none of this evidence in any way shows or suggests or 
includes any competent medical opinion that the Veteran's 
preexisting duodenal ulcer was aggravated beyond ordinary 
progress during his 60 days of active military service.  

To the extent that the Veteran is now asserting that while 
duodenal ulcer may have preceded his military service, it was 
under good control with medical treatment, diet and 
medication prior to service, but became symptomatic in 
service and thus, permanently worse, such assertions are 
essentially cumulative of argument that was already on file 
and previously considered at the time of the previous final 
denials of service connection for duodenal ulcer in 1946 and 
in 2001.  Further, to the extent that such argument purports 
to address the validity of the earlier prior final denials, 
no specific claim of clear and unmistakable error in a prior 
decision has been brought by either the Veteran or 
representative in accordance with 38 C.F.R. § 3.105 (2008) 
nor adjudicated by the RO.  

The Board finds that no new and material evidence has been 
received sufficient to reopen the Veteran's claim for service 
connection for duodenal ulcer having been aggravated during 
active military service.  The evidence on file clearly and 
unmistakably demonstrates that the Veteran did not report 
this longstanding and preexisting condition at the time he 
was examined for service.  Within only six days after his 
enlistment physical examination, he presented with symptoms 
which were rapidly diagnosed as longstanding duodenal ulcer, 
clearly evident with definite deformity of the duodenal bulb 
on X-ray study which simply could not have manifested in the 
six days the Veteran participated in basic military training 
as demonstrated by the conclusions of the medical examiners 
in service.  At the time of admission, the Veteran clearly 
admitted to ulcer preexisting his enlistment.  The Veteran 
was admitted and treated, and rapidly showed improvement with 
only mild and moderate symptoms, and remained in treatment 
for the remainder of military service, never having been 
returned to any aspect of basic military training.  

A Board of Medical Survey consisting of three service 
physicians examined the Veteran and the record and concluded 
that the Veteran's longstanding duodenal ulcer existed prior 
to enlistment, was not incurred in line of duty, and not 
aggravated during service.  This is consistent with other 
language at 38 C.F.R. § 3.303(c) that when manifestation of 
symptoms of chronic disease "from the date of enlistment, or 
so close thereto that the disease could not have originated 
in so short a period will establish preservice existence 
thereof."  

Moreover, in reviewing the Veteran's claims folder carefully, 
there is no competent medical evidence which shows or 
demonstrates a continuity of severe symptoms of ulcer in the 
years immediately following the Veteran's service separation, 
which might objectively demonstrate aggravation during 
service.  The Veteran did not in fact undergo a partial 
gastrectomy until 15 years after service separation in May 
1960.  The Veteran has in fact never submitted, aside from 
cumulative argument, any new and material evidence sufficient 
to reopen a claim that his preexisting duodenal ulcer was 
permanently increased in severity during his approximate 
60 days of service at any time since this claim was initially 
denied in January 1946.  

The Veteran has most recently also claimed entitlement to 
service connection for disability of the esophagus, 
specifically stricture, as secondary to his duodenal ulcer.  
Since service connection for duodenal ulcer is not warranted, 
service connection for esophageal restricture secondary to 
ulcer is also not warranted as a matter of law.  There is 
certainly no competent evidence of esophageal stricture at 
anytime during or for many years after service separation.  
It may be that the Veteran's esophageal stricture is causally 
interrelated with his lifelong duodenal ulcer, and post 
partial gastrectomy surgery, but there is no competent 
evidence of record that such disability is in anyway shown to 
be attributable to any incident, injury or disease of active 
military service.  




ORDER

New and material evidence not having been received to reopen 
a claim for service connection for duodenal ulcer, the claim 
is not reopened, and the appeal is denied.

Entitlement to service connection for disability of the 
esophagus is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


